﻿
On behalf of the Nigerian delegation, I should like to offer our congratulations, Sir, on your unanimous and well-deserved election to the presidency of the forty-second session of the General Assembly. My delegation joins previous speakers in expressing our sentiments on your distinguished personal merits, which have eminently qualified you for this high office. I have no doubt that under your able leadership this session will achieve great success. I therefore have great pleasure in pledging to you the full support and co-operation of my delegation in the performance of your onerous task. 
We approach the work of the current session of this Assembly with a sense of objective realism. The original aims and objectives of the Charter hold even more true today in the quest for a peaceful world order and an enhanced process of economic development. It falls to the present members of this world Assembly to ensure the realization of those lofty ideals. The Charter, as applied from the inception of this Organization and strengthened by decisions and resolutions that reflect a preponderance of shared views and aspirations, remains sufficiently flexible to make possible the current effort to reform the structure of the United Nations system.
The reform measures put in place by the Secretary-General reflect a determined attempt to implement General Assembly resolution 41/213. This is admittedly a daunting task which we once again insist must remain faithful to the main purposes and objectives towards which the united Nations has directed its efforts for so many years. The world can ill afford to strip this Organization of its effectiveness and the universalist principles that have lent themselves to the aspirations of all member States, big and small, rich and poor. The need to reduce staff and costs must never obscure the need for the efficacy of collaborative efforts which the Organization has come to represent. 
The Organization must remain committed to the rigorous pursuit of such laudable ventures as are exemplified by resolution S-13/2, adopted at the thirteenth special session of the General Assembly to assist African economic recovery and development. It is our strong belief that nothing should detract from this Organization's resolve to maintain this programme on a priority list of issues which deserves a higher allocation of resources.
My delegation will support the ongoing process of reform provided it is geared to efficiency without any decrease in the adequate allocation of resources, be they human, financial or material. Unfortunately, however,  every  attempt at restructuring the Secretariat that occurred earlier this year is certain to undermine the wide-ranging support originally pledged to that process by member States. The Secretary-General must now focus his attention solely on a reorganization that ensures administrative efficiency. More important, it must be carried out with full cognisance of the tenets of the United Nations Charter regarding the sovereign equality of all member states.
In order to facilitate a smooth reordering of priorities and invigoration of a worth-while institutional framework geared to the achievement of development, the world needs peace. It deserves peace. yet this ideal situation continues to elude us. The African continent, which has most of the world's least developed countries, is unfortunately, plagued by intractable conflicts. Most of these conflicts can be traced to the nefarious activities of the racist minority regime in apartheid South Africa.
My Government has consistently drawn the attention of the international community to the plight of millions of indigenous inhabitants of South Africa. We have collaborated with an ever-widening cycle of concerned nations, which continue to urge those countries whose actions and pronouncements tend to embolden the apartheid regime in its open defiance of world opinion, to be mindful of the enormity of the negative stand they have taken.
More than ever before, the need for the international community to take concrete and effective measures towards the eradication of apartheid, which has been roundly condemned as a crime against humanity, cannot be over-emphasized.
The apartheid regime has torn families apart and destroyed humble places of abode of its largely impoverished African population. It has set Soweto ablaze, brutalized teenage Africans through torture and imprisonment. It dehumanised the indigenous population by relegating it to a state of statelessness. Today, over 100 laws are in place to stifle all shades of opinion, in particular, the media.
Friends of the apartheid regime have, in the past few years, delighted themselves with cosmetic measures, which the racists played up to the world as reforms, while its friends extolled these empty gestures, we have never relented in our steadfast opposition to this palliative political posturing. For, there can be no real peace in South Africa until the whole ignoble edifice of apartheid is completely dismantled.
Yet we cannot deny that in the past few years the majority of ordinary citizens, private organizations, educational institutions, religious and other well-meaning organizations in many countries have demonstrated their abhorrence of this unjust rule either by pulling their investments out of South Africa, or by vigorously urging their Governments to apply economic sanctions against the racists. We watch with deep interest and satisfaction the very mature approach of students, businessmen and trade unions in taking concrete action which underlines their commitment to political freedom and economic emancipation for the majority of South Africans. Regrettably, however, certain powerful individuals in high government positions remain unmoved. But the wind of change unleashed in the streets of Sharpeville, and strengthened in the classrooms of Soweto, has become a hurricane, which, as it gathers force, will no doubt sweep away all vestiges of repression and the unjust laws of the apartheid regime.
The process of shaping international opinion towards decisive action has been long and at times frustrating. But the present situation augurs well for 23 million Africans in South Africa. The positive roles of the Movement of Non-Aligned Countries, the Organization of African Unity (OAU), the Nordic countries, the socialist States and a few Western countries are noteworthy. The groundswell of the anti-apartheid movement in the United States has now assumed such proportions that the Congress has unequivocally demonstrated its desire for positive change in the apartheid enclave. Apartheid is no longer perceived along partisan, ideological or racial lines.
The policy of Nigeria with regard to South Africa is clearly one of honour, but it is also one that holds firmly to the basic principles of the United Nations Charter, we have always stated that our belief in the armed struggle in South Africa and Namibia is predicated on the necessity to wrest, from an unjust order, those basic freedoms that many nations have always fought for in Europe and America. In this regard we also support a dialogue, conducted on the basis of true racial equality, to resolve the issue of the total eradication of apartheid. Let the racists talk to the African National Congress (ANC) and the Pan Africanist Congress (PAC) with a view to bringing to an end the violence they started, and this Organization can then squarely face other major issues which still promote division in international relations.
The United Nations' failure, so far, to resolve the issue of Namibia's independence is inextricably intertwined with all the problems that call for early resolution in southern Africa. Racism and racial discrimination have always characterized Namibia's subjugation by South Africa. When in 1978 the Security Council agreed on a plan for the independence of Namibia, the world thought that the end of the indigenous population's nightmare was in sight. However, at the prompting of its Western friends, purely extraneous issues were introduced to ensure the denial of freedom to the Namibian people. Nigeria firmly repudiates the infamous linkage concept. We also reject any makeshift political devices that exclude recognition of the South West Africa People's Organisation (SWAPO) as the sole legitimate representative of the Namibian people. The encouragement of break-away factions only serves the purposes of apartheid South Africa, and the economic exploitation of the unholy alliance in that territory. The United Nations Council for Namibia must be strengthened to enable it effectively to administer the territory until the plan envisaged under Security Council resolution 435 (1978) has been fully implemented.
Last year, the General Assembly adopted a resolution declaring the South Atlantic a zone of peace and co-operation. This was and still remains, in Nigeria's view, a laudable gesture. It is my delegation's belief that the nations contiguous to the South Atlantic remain under an obligation to keep this zone free of super-Power rivalry, thus maintaining its innocent nature.
My country is eager to co-operate with any neighbouring country in any endeavour to achieve this objective. We are prepared to co-operate with all nations bordering the South Atlantic in efforts to guarantee freedom of navigation weather-forecasting and all plans favourable to environmental protection thereby ensuring that the interests of all humanity are adequately protected. To our South American friends we offer the vision of the South Atlantic Ocean as an ocean that unites rather than separates us.
The situation that exists between Chad and Libya is, to say the least, unfortunate and highly regrettable. The Organization of African Unity has mediated and continues to seek a peaceful solution to the problem. It is essential therefore that we should all give full support to the cause of peace that is being promoted by the OAU in this matter· We are therefore happy that the General Assembly deferred the inclusion of this matter in its agenda in order to give more time for further consultation.
An opportunity for such consultation took place at the summit level on 24 September 1987, in Lusaka, Zambia. It re-established a climate of dialogue which, we believe, will enhance the process of peaceful resolution of the conflict. In fact, the two parties to the conflict have reaffirmed their commitment and willingness to work towards a negotiated settlement of the dispute. In addition, they have accepted the OAU framework for its resolution.
In this regard the OAU Ad Hoc Committee on the dispute underlined the need o find a peaceful, African solution to it and warned against its internationalisation. We, therefore, call on the Assembly and the international community to respect Africa's wishes. We call for respect for the OAU peace efforts with regard to the conflict so that there may be a rapid return of peace to the area so that resources may be devoted to the process of development.
My delegation does not believe that the situation in the Middle East is beyond resolution. The fact is that in the absence of the political will to accord to the Palestinians the right to their own homeland, one of the main actors would have been pushed into the background. The main issues in a possible negotiation process would have been ignored. Just as Nigeria would reiterate the right of Israel to exist, my delegation is convinced that the role of peace would be served if all concerned also believed in peaceful coexistence. To this end, my delegation fully supports the convening of an international peace conference on the Middle East, where all the main actors in the protracted dispute would be represented. We do not share the view that the peace process would be served by a denial of the right of the Palestine Liberation Organization (PLO) to be represented at such a conference. When, on 20 July 1987, the Security Council unanimously adopted a resolution which called for the cessation of hostilities between Iraq and Iran, the world heaved a sigh of relief. To render Security Council resolution 598 (1987) effective, we call on all those countries whose naval power is currently being flaunted in the Gulf to withdraw. There is no excuse for calling for the cessation of hostilities on the one hand, only shortly after to proceed with amassing an array of sophisticated naval fire-power that can only make it more difficult to achieve peace. It is doubly disappointing that both Iraq and Iran, two friends of Nigeria of long standing, have not yet achieved the peace they need for socio-economic development.
In like manner, the people of Afghanistan deserve peace. To this end, we commend the continuing efforts of the Secretary-General's Special Representative to achieve national reconciliation.
My delegation believes that the time has come to enable the people of Kampuchea to embark on reconstruction and development after such a protracted period of conflict and instability. The chronicle of unfortunate events in a friendly country, a member of the Non-Aligned Movement, is of great concern to my delegation. We urge all sides in this dispute to demonstrate their respect for the territorial integrity and non-aligned status of Kampuchea by implementing the relevant General Assembly resolutions to this effect.
Since 1985 the world has been given reason to believe that the end of the arms race is 9 little closer. The announcement by the super-Powers that a new round of disarmament talks in Geneva would tackle the reduction of nuclear arms, leading to their eventual elimination, was hailed by my Government as a step in the right direction. My delegation welcomes the 18 September announcement that the United States and the Union of Soviet Socialist Republics have agreed in principle to a treaty to eliminate medium- and short-range missiles. We continue to urge all the nuclear States to devote greater energies to the total elimination of all weapons of mass destruction.
For 26 years the United Nations has urged that a test-ban treaty should be signed by nuclear-power States. A moratorium on testing would therefore seem a very logical approach. Accordingly, my delegation commended the Soviet union for its bold initiative last year unilaterally to impose a moratorium on weapons testing. Unfortunately, that commendable initiative has been brought to an end. It is even more regrettable that others were unable to reciprocate, thus making the search for a nuclear-weapon-free world that much more difficult.
There is a clear complementarily between disarmament, development and security. For instance, world military expenditure is currently estimated at $1 trillion, while the combined debt burden of all the developing countries is about the same amount. My delegation firmly supports any move to set aside some of this huge expenditure on armaments for development purposes. Care must be taken not to allow an otherwise praiseworthy idea to become entangled in ideological pretension.
The recently concluded Conference on the Relationship between Disarmament and Development failed to achieve its main objective. Although it agreed on basic definitions, extraneous ideas were adopted which tended to elevate the abstract "essence of armed security above that of trade and development. The failure to adopt any categorical plan for the release through financing arrangements of resources that it is hoped would be saved by disarmament may render further progress difficult. The current world economic situation, particularly for developing countries, leaves much to be desired. While substantial growth has continued in developed countries for the	consecutive year, the economic prospects for developing countries in general, and those of Africa in particular, continue to remain very bleak: Despite the painstaking efforts of most of the developing countries to undertake some appreciable levels of structural adjustment they continue to be haunted by monetary debt problems, insurmountable debt service problems falling commodity prices, unjustified protectionism in some developed countries against developing countries' commodities, and high interest rates.
It will be recalled that in May 1986 a special session of the General Assembly was Held which resulted in the adoption of a United Nations Programme of Action for African Economic Recovery and Development 1986-1990, to be implemented at the national, regional and international levels· In spite of the national measures taken by African countries in the form of structural adjustment, and at the international level in support of the United Nations Programme by way of the $12.4 billion replenishment of the International Development Association, 45 per cent of which is to be allocated to sub-Saharan Africa  it is still unlikely that an adequate financial flow will be provided to bridge the financing gap which Africa is expected to face until 1990 and beyond.
The Conference sponsored by the United Nations Economic Commission for Africa and devoted exclusively to the challenge of economic recovery and accelerated development in Africa met in Abuja, Nigeria, from 15 to 19 June this year. It recommended a comprehensive approach to aid flows to support structural adjustment programmes in Africa and focused particularly on disbursing funds for spare parts and material needed to increase the utilization of existing capacity in industry, agriculture and public infrastructure. The Conference called for an exceptional measure to reduce the debt service burden of African countries, which should include measures to convert official development assistance debt into grants, longer repayment and grace periods, lower interest rates on existing official debt, and consideration of the possibility of repayment of debts in local currencies by African countries. I whole-heartedly commend these recommendations to the Assembly.
Our concern focuses on the fact that a lot is expected of us by way of sacrifice, but it seems that nothing is being realized in return for the sacrifices we have made and continue to make. In the recent past, certain proposals were made by some developed countries to alleviate Africa's crippling debt crisis. Unfortunately, the promises of the Baker plan, British proposals on rescheduling and low interest rate concessions to developing countries have not been fully implemented.
Despite these efforts, a lot more is still required to meet the expanding resource demands of developing countries, particularly when net private foreign investment has also fallen back substantially, from an estimated $17,2 billion at the peak in 1981 for all capital importing developing countries to $7.7 billion in 1985. Thus, the requirement that developing countries finance debt service from trade surpluses rather than from additional capital inflows remains untenable.
I have no doubt that when the Secretary-General reports to the Assembly on his efforts in dealing with the financial crisis of Africa, we shall be well briefed on the practical and politically acceptable proposals put forward by the expert group which he set up in April to deal with debt relief and financial flows to African countries. This Assembly and the international community in general can do a lot to support the Programme of Action and proposals that will provide Africa in particular and developing countries in general with the essential external resource input necessary for their development. The seventh session of the United Nations Conference on Trade and Development (UNCTAD), which was held in Geneva in July and August of this year, provided the international community with a unique opportunity to negotiate an agreement on the interrelated issues of debt, resource flows, trade and development. That Conference gave recognition to the belief that any resolution of the debt Question must be within the context of the need to foster growth and development in the developing world. In Geneva, the international community agreed that while developing nations need to restructure their economies, there is a corresponding obligation on the developed nations to increase resource flows to third-world nations. The seventh session of UNCTAD agreed that since the collapse of commodity prices has accentuated the debt burden of developing nations there is urgent need for producers and consumers of raw materials to work together to strengthen commodity agreements, not only because of the need to restore commodity prices to remunerative and equitable levels, but also to revitalize co-operation between the developed and developing nations. The seventh session of UNCTAD reminded us all that multilateral co-operation is a catalyst for reviving the world economy as a whole.
It cannot be assumed that ideas, or even mechanisms, for furthering solutions to pressing issues concerning the world economy should be pursued only in the North-South context. On the contrary, developing countries not only are keenly aware of but have, through various mechanisms, given concrete expression to the need to exploit the potential for co-operation among themselves in the economic and technical fields. Nigeria, in close collaboration with its partners in the Economic Community of West African States, has taken steps to invigorate our sub region's capacity to achieve rapid economic recovery through trade liberalization and the pooling of resources. Yet all joint programmes, worked out with the active co-operation of the United Nations Economic Commission for Africa, as well as the Organization of African Unity (OAU), can achieve the desired goal only if the problems of debt, stabilization of exchange rates and greater access to the markets of the developed countries are resolved.
The 1972 United Nations Conference on the Environment, held in Stockholm, was an important milestone since it not only sensitised concern for but also helped to fashion a global consensus on issues of the environment. That Conference has generated in its wake a number of initiatives on the environment, culminating in the establishment of the World Commission on Environment and Development, which has issued a report entitled Our Common Future.
My Government welcomes that report. We take particular satisfaction in its basic message that there is a close connection between ecology and economy and a need to ensure that sustainable development does not impair the capacity of future generations to meet their own requirements.
We care very deeply about the issue of the environment, as is demonstrated by the measures we have instituted to safeguard our environment. None the less we are also keenly aware that major environmental problems are often global in character, and we therefore feel that it is unhelpful to ascribe lack of interest in environmental protection largely to developing countries when they are in fact often marginal to the causes of environmental problems.
Furthermore, my Government is of the view that we should guard against translating concern for environmental protection into a new form of conditionality for development assistance by the multilateral development and financial institutions, so that the cost of development will not unnecessarily be made even more burdensome for already overburdened developing countries.
The problems of drug abuse and illicit drug trafficking have reached alarming proportions. The United Nations sponsored international conference held in Vienna earlier this year was timely. Apart from the severe sanctions contained in Nigeria's domestic laws against drug abuse and illicit drug trafficking, Nigeria has, at the international level, signed bilateral agreements with some countries to deal with drug-related issues, especially illicit drug trafficking. Nigeria also has national laws and regulations in conformity with the United Nations conventions on psychoactive drugs. While Nigeria supports the idea of an international convention to deal with drug abuse and illicit drug trafficking, it must be stressed that global uniformity in sanctions against illicit drug trafficking is long overdue. It would certainly put a stop to the movement of drug traffickers from countries with severe sanctions to those with more lenient ones.
In conclusion I should like once again to stress my delegation's commitment to the principle of multilateralism in all spheres of activity of the Organization. The United Nations will not be able to achieve a positive role in world events if we stray from the aims and objectives of its Charter. We must therefore be prepared to do more than merely accuse the super-Powers of monopolizing responsibility for and initiatives on the resolution of conflicts.
It is our conviction that the time has come when we must all share the responsibility for conflict management through an active commitment to world peace. We must continuously seek to contribute to the basket of ideas that will facilitate such a process. The issue of peace is so critical that we cannot afford to abdicate that responsibility. 

Ours should be a world of peace; it should be a world of security, and above all it should be a world of justice, where we work together to uphold the principles and tenets of the Charter in order to attain our common future.
  
